Graham, Presiding Judge,
delivered the opinion of the court:
This is an ex parte application of appellant, in which he seeks a patent on an improvement in packing, adapted for use in ammonia compressors and like machines. Several claims were filed, some of which were allowed. Four claims, Nos. 1, 2, I, and 8, were rejected by the examiner. Claim 8, afterwards numbered as claim 12, was thereafter allowed by the Board of Appeals, and the examiner’s decision in rejecting claims 1, 2, and 7 was affirmed. These claims are as follows:
1. An annular packing comprising a series of rings mounted side by side in coaxial relation, said series including hollow, perforated, lubricant containing, *890soft metal rings of convex polygonal cross section liaving outer and inner cylindrical walls and outwardly bulging annular uniting walls, and alternating soft metal rings Raving surfaces complemental to the adjacent surfaces of said hollow rings and filling the intervening annular spaces.
2. An annular packing comprising a series of rings mounted side by side in coaxial relation, said series including hollow, perforated, soft metal rings of hexagonal cross section having inner and outer cylindrical surfaces connected by opposed conical surfaces, said hollow rings being filled with lubricant, and intervening soft metal rings, having complemental conical surfaces, filling the annular spaces between the rings of hexagonal cross section.
7. An annular packing as specified in claim 1 in which the ring elements are made in separable sections so assembled that the joints between the sections of each ring break joints with those of adjacent rings.
Appellant’s device, upon "which he seeks a patent, consists of an annular packing for piston rods and the like, and is made up of a series of hollow rings containing lubricating material, preferably a composition of heavy grease and graphite, and which rings have openings or perforations therein for the escape of the lubricant. The preferred cross section of these lubricating rings is hexagonal. They are separated by X-shaped metallic expansion rings, the surfaces of which make close contact with the adjacent walls of the lubricating rings. In that part of each of these X-shaped expansion rings which form a V, and is adjacent to the moving part, a Babbitt metal triangular ring is inserted. Abutment rings are provided. to fill1 the cavities at the ends of the packing. That portion of the X-shaped cavity forming a V, and lying on the outside of the packing, is filled with a soft rubber ring. Thus, when the packing is in place, all parts of the space between the moving part and the walls of the stuffing box are completely filled. Lead is preferably used as the material for the lubricating rings and abutment rings. The X-shaped rings are preferably of Babbitt metal. The hollow rings are inserted in such a way as to break joints with each other, and are, when assembled, forced into contact with the surface of the moving part and the stuffing box by means of a follower of the ordinary type. Whenever it is desired to tighten the packing on account of wear, this follower is moved forward, and thus, by the flattening of the annular rings, all space in the stuffing box is closed and the packing brought into close contact with the moving part.
The Board of Appeals rejected claim 1, on reference to Huhn, 1019857, November 25, 1913. Claim 2 was rejected on Pitschel (Ger.) 278042, September 18, 1914, or Huhn, in view of the patent to Gerhard (Fr.) 477280, October 8, 1915. Claim 7 was rejected on Judd, 1038759, September 17, 1912, as well as on Huhn.
The patent to Huhn is for a metal ring packing, and shows a series of annular hollow rings of triangular shape, made of white *891metal, filled with lubricant, and having holes therein for the exudation of the lubricant. These rings are circular and have their bases contacting with the moving part. Between these triangular rings are disposed other triangular rings having their bases contacting with the outer walls of the stuffing box, and which are made of cast iron or copper bronze. These two sets of rings are forced into close contact by followers, and when it is desired to take up any looseness caused by wear in the packing or moving part, the followers are tightened by screw threads. When this is done, the apexes of both sets of these triangular rings lose contact with the surface of the stuffing box or moving part, as the case may be, leaving spaces filled with air, or lubricant, if any be present.
We do not believe the Huhn reference is an anticipation of appellant’s first claim for at least three reasons: First, the Huhn hollow rings do not have outwardly bulging, annular uniting walls; second, his packing does not have alternating soft metal rings; third, such rings do not fill the intervening annular spaces. It is admitted by the Solicitor of the Patent Office, as well as by the tribunals below, that there are these three points of difference, but these, it is stated, are not patentable distinctions. We do not find ourselves in agreement with this conclusion. It is quite apparent that the applicant’s device would operate in a substantially different way than that of Huhn, and that his invention, as embodied in his first count, is novel and not anticipated by any of the references cited. It will be observed, in connection with this claim, that the claim does not rest upon a hexagonal cross section. Hot only the claim, but the specifications as well, are amply broad enough to cover any kind of annular ring with bulging sides. We are of opinion, therefore, that this claim should be allowed.
Claim 2 is based upon metal rings of hexagonal cross sections and intervening metal rings having complemental conical surfaces. We agree with the Board of Appeals that this is anticipated by the patents to Pitschel or Huhn in view of Gerhard. Gerhard shows a packing having hexagonal lubricant filled rings and the conical surfaced intervening rings are shown by both Huhn and Pitschel.
Claim Y rests upon annular rings being so placed that the joints are broken with each other. This is old in the art and is shown by several of the references, particularly by Judd.
We are therefore of opinion that the rejection of claims 2 and Y was not erroneous. The decision of the Board of Appeals is affirmed as to claims 2 and Y, and reversed as to claim 1, and patent will issue upon said claim 1.